DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed 26 July 2022 have been entered. Claims 1-17 remain pending in the application as well as newly added claims 18-20. The Applicant’s amendments to the claims and specification overcome each and every objection and rejection previously set forth in the Non-Final Office Action dated 20 April 2022. 

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Lenchenkov does not teach wherein the adjacent microlenses of the first microlens array are in contact with each other, and that it would not be obvious nor would it make sense to alter Lenchenkov to incorporate this limitation. The Examiner respectfully points out that Lenchenkov is solely being used to teach the rotation of the second microlens array. The Applicant also argues that Lenchenkov does not teach a second microlens array in an optically black region, however, the Examiner again respectfully points out that Yoon does teach this and that Lenchenkov is only being brought in to teach the rotation. Since the Examiner is using Yoon to teach the majority of the structure claimed (adding Yamashita for the new limitation) and using Lenchenkov solely for the rotation, the arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (USPGPub 20120001286 A1) in view of Yamashita et al. (USPGPub 20080302952 A1) and Lenchenkov et al. (USPGPub 20190081098 A1).
Regarding claim 1, Yoon teaches an image sensor comprising: a pixel region (ACT) including a first microlens array that includes microlenses (167) arranged in a first direction and a second direction perpendicular to the first direction (see figures 13 and 14, an active region ACT and optically black region OB both having microlenses 167 arranged in a horizontal direction and vertical direction); and a shield region (OB) configured to surround the pixel region (ACT), and configured to include a second microlens array (see figures 13 and 14, optically black region OB having its own microlenses 167). However, Yoon fails to teach wherein the second microlens array includes microlenses arranged in a third direction and a fourth direction perpendicular to the third direction, wherein the third direction is rotated by a predetermined angle with respect to the first direction, and wherein adjacent microlenses in the first microlens array are in contact with each other.
However, Yamashita teaches wherein adjacent microlenses in the first microlens array (LL) are in contact with each other (see figure 4, microlenses LL located over the pixel area PA are in contact with one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of Yamashita to further include microlenses that are in contact with one another in order to cover more area with the lenses, allowing more light to be captured by the lens and then directed towards the sensor, allowing for a stronger signal to be collected. However, the combination fails to teach wherein the second microlens array includes microlenses arranged in a third direction and a fourth direction perpendicular to the third direction, wherein the third direction is rotated by a predetermined angle with respect to the first direction.
However, Lenchenkov teaches wherein the second microlens array includes microlenses (44-2 to 44-5) arranged in a third direction and a fourth direction perpendicular to the third direction, wherein the third direction is rotated by a predetermined angle with respect to the first direction (see figure 5; and ¶41, The spatial arrangement of microlenses in array 44 is merely illustrative. If desired, peripheral microlenses may completely surround central microlens 44-1. In another example, one or all of the peripheral microlenses may be rotated about the center of microlens 44-1 by anywhere from one degree up to three hundred and sixty degrees (note, since the microlenses of figure 5 can rotate from 0o to 360o, they will be perpendicular to one another, and also facing in third and fourth direction)).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the combination of Yoon and Yamashita to incorporate the teachings of Lenchenkov to further include a rotated second lens array because the additional array of microlenses can redirect light towards desired light sensing regions and away from undesired light sensing regions. 
Regarding claim 4, Yoon as modified by Yamashita and Lenchenkov teaches the image sensor according to claim 1, wherein: a rotation angle between the first microlens array (Lenchenkov 44-1 | Yoon ACT) and the second microlens array (Lenchenkov 44-2 to 44-5 | Yoon OB) ranges from 0o to 45o (Lenchenkov, ¶41, one or all of the peripheral microlenses may be rotated about the center of microlens 44-1 by anywhere from one degree up to three hundred and sixty degrees).
Regarding claim 5, Yoon as modified by Yamashita and Lenchenkov teaches the image sensor according to claim 1, wherein the predetermined angle includes different rotation angles depending on a location of the second microlens array (Lenchenkov 44-2 to 44-5 | Yoon OB) in the shield region (Yoon OB | Yamashita LS), and a first rotation angle of the second microlens array located (Lenchenkov 44-2 to 44-5 | Yoon OB) at a first position of the shield region (Yoon OB) is different from a second rotation angle of the second microlens array (Lenchenkov 44-2 to 44-5, Yoon OB) located at a second position of the shield region (Yoon OB) (Lenchenkov, ¶41, The spatial arrangement of microlenses in array 44 is merely illustrative. If desired, peripheral microlenses may completely surround central microlens 44-1. In another example, one or all of the peripheral microlenses may be rotated about the center of microlens 44-1 by anywhere from one degree up to three hundred and sixty degrees).
Regarding claim 6, Yoon as modified by Yamashita and Lenchenkov teaches the image sensor according to claim 5, wherein: the rotation angles between the first position and the second position gradually change from the first rotation angle to the second rotation angle (Lenchenkov, see figure 5, the angle of rotation ranging gradually from 0o to 90o to 180o to 270o etc.; and ¶41, one or all of the peripheral microlenses may be rotated about the center of microlens 44-1 by anywhere from one degree up to three hundred and sixty degrees).
Regarding claim 9, Yoon as modified by Yamashita and Lenchenkov teaches the image sensor according to claim 1, wherein: the shield region (Yoon “b”) includes a first shield region and a second shield region surrounding the first shield region (Yoon, see figure 14, shielded region “b” having a first region (with the blue filter) and a second region (with the green filter) surrounding the first region), wherein each of the first shield region and the second shield region includes: a shield layer (Yoon 152) disposed over a substrate (Yoon 105) (Yoon, figure 14, light shielding pattern 152 disposed over semiconductor layer 105 (i.e. substrate)); a peripheral over-coating layer (Yoon 161) disposed over the shield layer (Yoon 152) (Yoon, see figure 14, lower flat layer 161); and peripheral microlenses (Yoon 167) disposed over the peripheral over-coating layer (Yoon 161) (Yoon, see figure 14, microlenses 167), and wherein the second microlens array (Yoon OB) includes the peripheral microlenses (Yoon 167) (Yoon, see figure 13, optically black region “c” comprises the second microlens array).
Regarding claim 10, Yoon as modified by Lenchenkov teaches shield regions (Yoon, “c”) as well as peripheral color filters (Yoon 163) formed over the shielding layer (Yoon 152) in a first shield region (see figure 14). However, the combination fails to explicitly teach wherein the second shield region further includes an over-color filter formed over the shield layer, and wherein the over-color filter has a larger vertical thickness than the peripheral color filters. 
However, Yamashita teaches wherein the second shield region further includes an over-color filter (301B) formed over the shield layer (LS) (see figure 4, color filter 301B formed over light shielding layer LS), and wherein the over-color filter (301B) has a larger vertical thickness than the peripheral color filters (301R/301G) (see figure 4, blue filter layer 301B (i.e. over-color filter) having a larger thickness than color filters 301R and 301G; and ¶83, as illustrated in FIG. 4, the blue filter layer 301B is thicker than the green filter layer 301G and the red filter layer 301R in the surrounding area SA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoon and Lenchenkov to incorporate the teachings of Yamashita to further include an over-color filter because otherwise, even if the light reflection preventing layer is formed, it may be difficult to sufficiently suppress flare. For example, when a red layer and a blue layer are laminated in a solid manner in the surrounding area, green light transmits. In that case, green flare may occur and degradation of image quality may become apparent (Yamashita ¶9).
Regarding claim 11, Yoon as modified by Yamashita and Lenchenkov teaches the image sensor according to claim 10, wherein the over-color filter (Yamashita 301B) is a blue color filter (Yamashita, see figure 4, blue filter layer 301B (i.e. over-color filter) having a larger thickness than color filters 301R and 301G; and ¶83, as illustrated in FIG. 4, the blue filter layer 301B is thicker than the green filter layer 301G and the red filter layer 301R in the surrounding area SA).
Regarding claim 12, Yoon as modified by Yamashita and Lenchenkov teaches the image sensor according to claim 10, wherein: the second shield region (Yoon (with the green filter)) further includes peripheral color filters (Yamashita 301R/G) formed over the shield layer Yoon 152, Yamashita LS); and the over-color filter (Yamashita 301B) is formed between the peripheral color filters (Yamashita 301R/G) (Yamashita, see figure 4, blue filter layer 301B (i.e. over-color filter) being located above and between the red and green filters, all of the filters are located over light shielding region LS).
Regarding claim 13, Yoon as modified by Yamashita and Lenchenkov teaches the image sensor according to claim 9, wherein the shield layer (Yoon 152/142) is formed in a flat board shape or a plate shape, and includes a lower shield layer (Yoon 142) and an upper shield layer (Yoon 152) (Yoon, see figure 14, shield layer comprising insulating layer 142 and light shielding pattern 152), and wherein the lower shield layer (Yoon 142) includes an insulation material, and the upper shield layer Yoon 152) includes a metal material (Yoon, see figure 14, insulating layer 142 (i.e. lower shield) and light shielding patter 152 (i.e. upper shield); and ¶75, The light shielding pattern 152 may be formed of a metal material such as, for example, copper (Cu), aluminum (Al), tungsten (W), titanium (Ti), molybdenum (Mo), tantalum (Ta), a titanium nitride layer (TiN), a tantalum nitride layer (TaN), a zirconium nitride layer (ZrN), tungsten nitride layer (TiN) and an alloy composed of combinations thereof).
Regarding claim 14, Yoon as modified by Yamashita and Lenchenkov teaches the image sensor according to claim 1, wherein each microlens (Yoon 167) arranged in the first microlens array (Yoon ACT) and each microlens (Yoon 167) arranged in the second microlens array (Yoon OB) are formed in compliance with the same specification (Yoon, see figure 14, all microlenses 167 are the same size and shape).
Regarding claim 15, Yoon teaches an image sensor comprising: a first microlens array (ACT) including microlenses (167) that are arranged in a first direction and a second direction perpendicular to the first direction corresponding to respective pixels (see figures 13 and 14, an active region ACT and optically black region OB both having microlenses 167 arranged in a horizontal direction and vertical direction); and a second microlens array (OB) surrounding the first microlens array (ACT) and including microlenses (167) arranged with the same pitch as the microlenses arranged in the first microlens array (see figures 13 and 14, all microlenses 167 arranged the same distance from one another). However, Yoon fails to explicitly teach a second microlens array arranged a third direction and a fourth direction perpendicular to the third direction, the third direction is rotated by a predetermined angle relative to the first direction and wherein adjacent microlenses in the first microlens array are in contact with each other.
However, Yamashita teaches wherein adjacent microlenses in the first microlens array (LL) are in contact with each other (see figure 4, microlenses LL located over the pixel area PA are in contact with one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of Yamashita to further include microlenses that are in contact with one another in order to cover more area with the lenses, allowing more light to be captured by the lens and then directed towards the sensor, allowing for a stronger signal to be collected. However, the combination fails to teach a second microlens array arranged a third direction and a fourth direction perpendicular to the third direction, the third direction is rotated by a predetermined angle relative to the first direction.
	However, Lenchenkov teaches a second microlens array arranged a third direction and a fourth direction perpendicular to the third direction, the third direction is rotated by a predetermined angle relative to the first direction (see figure 5; and ¶41, The spatial arrangement of microlenses in array 44 is merely illustrative. If desired, peripheral microlenses may completely surround central microlens 44-1. In another example, one or all of the peripheral microlenses may be rotated about the center of microlens 44-1 by anywhere from one degree up to three hundred and sixty degrees (note, since the microlenses of figure 5 can rotate from 0o to 360o, they will be perpendicular to one another, and also facing in third and fourth direction)).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the combination of Yoon and Yamashita to incorporate the teachings of Lenchenkov to further include a rotated second lens array because the additional array of microlenses can redirect light towards desired light sensing regions and away from undesired light sensing regions. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (USPGPub 20120001286 A1) in view of Yamashita et al. (USPGPub 20080302952 A1) and Lenchenkov et al. (USPGPub 20190081098 A1) as applied to claim 1 above, and further in view of Nojima et al. (USPGPub 20190215474 A1).
Regarding claim 2, Yoon as modified by Yamashita and Lenchenkov teaches a first microlens array (Yoon ACT | Lenchenkov 44-1) and a second microlens (Yoon OB | Lenchenkov 44-2 to 44-5) each having an iterative unit of a certain width. However, the combination fails to explicitly teach wherein the first microlens array has a first iterative unit having a first width in the first direction; and the second microlens array has a second iterative unit having a second width different from the first width in the first direction.
	However, Nojima teaches wherein the first microlens array (R1) has a first iterative unit having a first width in the first direction (see figure 15, imaging device region R1 having an iterative unit comprising of the lenses 41); and the second microlens array (R2) has a second iterative unit having a second width different from the first width in the first direction (see figure 15, peripheral circuit R2 being thinned out in a first direction with iterative unit comprising of structure 42 and the space between each one; and ¶79, depicted in FIGS. 15 and 16, the array is such that the structures 42 provided at constant pitches as depicted in FIG. 10 are thinned out at regular intervals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoon, Yamashita, and Lenchenkov to incorporate the teachings of Nojima to further include different iterative units because [c]hanging array pitches of the structures 42 makes it possible to suppress occurrence of flare and the like. This is because in a case in which reflected light generated in the solid-state imaging device 100 reaches an outside of the imaging device region R where the in-layer lens layer 40 is provided and is reflected by the structures 42, it is difficult for the reflected light to possess regularity (Nojima ¶79).
	Regarding claim 3, Yoon as modified by Yamashita, Lenchenkov, and Nojima teaches the image sensor according to claim 2, wherein the second width is longer than the first width (Nojima, see figure 15, the width of the iterative unit containing structures 42 and the spaces between them (i.e. second iterative unit) is larger than the width of the lenses 41 (i.e. first iterative unit)).

Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (USPGPub 20120001286 A1) in view of Yamashita et al. (USPGPub 20080302952 A1) and Lenchenkov et al. (USPGPub 20190081098 A1) as applied to claims 1 and 15 above, and further in view of Borthakur et al. (USPGPub 20190123083 A1).
Regarding claim 8, Yoon as modified by Yamashita and Lenchenkov teaches the image sensor according to claim 1, wherein: the pixel region (Yoon ACT) includes an effective pixel region (Yoon “a”) located at a center part thereof, and a dummy pixel region (Yoon “d”) formed to surround the effective pixel region (Yoon “a”) (Yoon, see figure 13, active pixel region “a” located in the center with the “d” (i.e. dummy) section of pixels surrounding it), and wherein the effective pixel region (Yoon ACT) includes: effective photodiodes (Yoon 110) formed in a substrate (Yoon 105) (Yoon, see figure 14, photoelectric transformation element 110 located in semiconductor layer 105 (i.e. substrate); and ¶68, a photodiode may be formed from the photoelectric transformation element 110); effective color filters (Yoon 163) (Yoon, see figure 14, color filters 163); an effective over-coating layer (Yoon 165) formed over the effective color filters (Yoon 163) (Yoon , see upper flat layer 165); and effective microlenses (Yoon 167) formed over the effective over-coating layer (Yoon 165) (Yoon, see figure 14, microlenses 167), and wherein the dummy pixel region (Yoon “d”) includes: dummy photodiodes (Yoon 110) formed in the substrate (Yoon 105) (Yoon, see figure 14, dummy region “d” having photoelectric transformation element 110 located in semiconductor layer 105 (i.e. substrate); and ¶68, a photodiode may be formed from the photoelectric transformation element 110); dummy color filters (Yoon, see figure 14, color filters 163); a dummy over-coating layer (Yoon 165) formed over the dummy color filters (Yoon 163) (Yoon, see figure 14, upper flat layer 165); and dummy microlenses (Yoon 167) formed over the dummy over-coating layer (Yoon 165) (Yoon, see figure 14, microlenses 167), whereby the first microlens array (Yoon ACT) includes the effective microlenses (Yoon “a”) and the dummy microlenses (Yoon “d”) (Yoon, figure 13, ACT region of pixels having the first array comprising of section “a” and “d”). However, the combination fails to explicitly teach effective grid patterns disposed over the substrate; effective color filters disposed in spaces between the effective grid patterns; and dummy grid patterns disposed over the substrate; dummy color filters disposed in spaces between the dummy grid patterns. 
	However, Borthakur teaches grid patterns (50) disposed over the substrate (38); and color filters (34) disposed in spaces between the grid patterns (50) (see figure 12, grid of color filter container structures 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoon, Yamashita, and Lenchenkov to incorporate the teachings of Borthakur to further include grid patterns surrounding the color filters in order to prevent crosstalk between photodiodes. Where the clear material of elements 36 forms the container structures 50, the index of refraction difference between the container structures 50 and the colored elements 34 may be sufficiently large so as to prevent light from prematurely exiting one colored element 34 and entering another adjacent pixel 22 (Borthakur ¶45).
	Regarding claim 16, Yoon as modified by Yamashita and Lenchenkov teaches the image sensor according to claim 15, wherein the first microlens array (Yoon ACT) is disposed in an effective pixel region (Yoon “a”) (Yoon, see figure 13, see active regions “a” and “d” having microlenses 167 covering them (i.e. first array)), wherein the effective pixel region (Yoon ACT) includes: first pixel color filters (Yoon, see figure 14, color filters 163); and a first pixel over-coating layer (Yoon 165) disposed between the first microlens array (Yoon ACT) and the first pixel color filters (Yoon 163) (Yoon, see figure 14, upper flat layer 165). However, the combination fails to explicitly teach first pixel grid patterns disposed over a substrate; and first pixel color filters formed in spaces between the first pixel grid patterns. 
	However, Borthakur teaches first pixel grid patterns (50) disposed over a substrate (38); and first pixel color filters (34) formed in spaces between the first pixel grid patterns (50) (see figure 12, grid of color filter container structures 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoon, Yamashita, and Lenchenkov to incorporate the teachings of Borthakur to further include grid patterns surrounding the color filters in order to prevent crosstalk between photodiodes. Where the clear material of elements 36 forms the container structures 50, the index of refraction difference between the container structures 50 and the colored elements 34 may be sufficiently large so as to prevent light from prematurely exiting one colored element 34 and entering another adjacent pixel 22 (Borthakur ¶45).
	Regarding claim 17, Yoon as modified by Yamashita, Lenchenkov, and Borthakur teaches the image sensor according to claim 16, wherein the second microlens array (Yoon OB) is disposed in a shield region (Yoon “c”) (Yoon, see figure 13, see optically black region “c” having microlenses 167 covering it (i.e. second array)), wherein the shield region (Yoon “c”) includes: a shield layer (Yoon 152) disposed over the substrate (Yoon 105) (Yoon, see figure 14, light shielding pattern 152 disposed over semiconductor layer 105 (i.e. substrate)); and a peripheral over-coating layer (Yoon 145) disposed between the shield layer (Yoon 152) and the second microlens array (Yoon OB) (Yoon, see figure 14, buried layer 145).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (USPGPub 20120001286 A1) in view of Lenchenkov et al. (USPGPub 20190081098 A1).
Regarding claim 18, Yoon teaches an image sensor comprising: a first microlens array (ACT) including microlenses (167) that are arranged in a first direction and a second direction perpendicular to the first direction corresponding to respective pixels (see figures 13 and 14, an active region ACT and optically black region OB both having microlenses 167 arranged in a horizontal direction and vertical direction); and a second microlens array (OB) surrounding the first microlens array (ACT) and including microlenses (167) arranged with the same pitch as the microlenses arranged in the first microlens array (see figures 13 and 14, all microlenses 167 arranged the same distance from one another); wherein the microlenses of the second microlens array (OB) overlaps a shield layer (152) including a metal material and disposed between the microlenses of the second microlens array (OB) and photodiodes (110) formed in a substrate (see figures 13 and 14, an active region ACT and optically black region OB both having microlenses 167 arranged in a horizontal direction and vertical direction with a shield region 152 over photodiodes 110). However, Yoon fails to explicitly teach a second microlens array arranged a third direction and a fourth direction perpendicular to the third direction, the third direction is rotated by a predetermined angle relative to the first direction.
	However, Lenchenkov teaches a second microlens array arranged a third direction and a fourth direction perpendicular to the third direction, the third direction is rotated by a predetermined angle relative to the first direction (see figure 5; and ¶41, The spatial arrangement of microlenses in array 44 is merely illustrative. If desired, peripheral microlenses may completely surround central microlens 44-1. In another example, one or all of the peripheral microlenses may be rotated about the center of microlens 44-1 by anywhere from one degree up to three hundred and sixty degrees (note, since the microlenses of figure 5 can rotate from 0o to 360o, they will be perpendicular to one another, and also facing in third and fourth direction)).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of Lenchenkov to further include a rotated second lens array because the additional array of microlenses can redirect light towards desired light sensing regions and away from undesired light sensing regions.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (USPGPub 20120001286 A1) in view of Lenchenkov et al. (USPGPub 20190081098 A1) as applied to claim 18 above, and further in view of Borthakur et al. (USPGPub 20190123083 A1).
Regarding claim 19, Yoon as modified by Lenchenkov teaches the image sensor according to claim 15, wherein the first microlens array (Yoon ACT) is disposed in an effective pixel region (Yoon “a”) (Yoon, see figure 13, see active regions “a” and “d” having microlenses 167 covering them (i.e. first array)), wherein the effective pixel region (Yoon ACT) includes: first pixel color filters (Yoon, see figure 14, color filters 163); and a first pixel over-coating layer (Yoon 165) disposed between the first microlens array (Yoon ACT) and the first pixel color filters (Yoon 163) (Yoon, see figure 14, upper flat layer 165). However, the combination fails to explicitly teach first pixel grid patterns disposed over a substrate; and first pixel color filters formed in spaces between the first pixel grid patterns. 
	However, Borthakur teaches first pixel grid patterns (50) disposed over a substrate (38); and first pixel color filters (34) formed in spaces between the first pixel grid patterns (50) (see figure 12, grid of color filter container structures 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoon and Lenchenkov to incorporate the teachings of Borthakur to further include grid patterns surrounding the color filters in order to prevent crosstalk between photodiodes. Where the clear material of elements 36 forms the container structures 50, the index of refraction difference between the container structures 50 and the colored elements 34 may be sufficiently large so as to prevent light from prematurely exiting one colored element 34 and entering another adjacent pixel 22 (Borthakur ¶45).
	Regarding claim 20, Yoon as modified by Lenchenkov and Borthakur teaches the image sensor according to claim 19, wherein the second microlens array (Yoon 167/OB) is disposed in a shield region (Yoon OB) that includes the shield layer (Yoon 152), and a peripheral over-coating layer (Yoon 145) disposed between the shield layer (Yoon 152) and the second microlens array (Yoon 167/OB) (Yoon, see figure 14, microlenses 167 disposed over shielding layer 152 (i.e. second array) with buried layer 145 (i.e. over-coating layer) located between).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record individually or in combination fails to teach the image sensor of claims 5 and 1 as claimed, more specifically in combination with wherein the first rotation angle is determined based on, among chief rays incident on the first position, an angle of incidence of a light lay component associated with flare phenomenon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878   

/JENNIFER D BENNETT/Examiner, Art Unit 2878